 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM HARTICON,                                No. 2:18-cv-00277-KJM-DB
12                       Plaintiff,
13           v.                                        ORDER
14    U.S. BANK TRUST, N.A., et al.,
15                       Defendants.
16

17                  Following the court’s denial of his first motion to withdraw, and while an order to

18   show cause as to his client was outstanding, Mohammad Maaz, Esq. on behalf of JT Legal Group,

19   APC moved to withdraw as counsel for plaintiff William F. Harticon. Mot., ECF No. 26; see ECF

20   No. 23 (order denying earlier motion to withdraw without prejudice); ECF No. 25 (order to show

21   cause why this action should not be dismissed for failure to prosecute). The court had previously

22   rejected counsel’s motion to withdraw, noting he had “not provided the court with sufficient

23   information to grant this motion.” ECF No. 23. On June 27, 2019, the court granted the motion,

24   but required counsel to submit a declaration within seven days indicating his compliance with

25   Rule 1.16(e). ECF No. 28; see also Cal. R. Prof. Conduct 1.16(e) (identifying counsel’s

26   obligations to client upon termination). The court also extended plaintiff’s deadline to respond to

27   the outstanding order to show cause, ECF No. 25, to July 11, 2019. ECF No. 28.

28
                                                       1
 1                   Mr. Maaz never filed the required declaration, and no further filings have been
 2   made in this case. Accordingly, Mr. Maaz is hereby ORDERED TO SHOW CAUSE why he
 3   should not be sanctioned $250 for failing to comply with the court’s June 27, 2019 order, within
 4   seven (7) days of the date of this order.
 5                   The court considers plaintiff to be proceeding pro se, and the case is therefore
 6   REFERRED to Magistrate Judge Barnes for all further pretrial proceedings. See L.R. 302(c)(21)
 7   (“In Sacramento, all actions in which all the plaintiffs or defendants are proceeding in propria
 8   persona, including dispositive and non-dispositive motions and matters” are the duty of a Magistrate

 9   Judge.); L.R. 101 (“In these Rules, “pro se” and “in propria persona” are used interchangeably.”).

10                   IT IS SO ORDERED.
11   DATED: August 20, 2019.
12

13
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
